United States Court of Appeals
                                                                   Fifth Circuit

                                                               FILED
                 IN THE UNITED STATES COURT OF APPEALS        June 23, 2004
                         FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                              No. 03-41727
                          Conference Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

GERARDO VIDAL,

                                      Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. M-03-CR-452-1
                      --------------------

Before BARKSDALE, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Gerardo Vidal appeals his guilty plea conviction for

possession of more than 50 grams of methamphetamine with intent

to distribute it.    Vidal argues that 21 U.S.C. § 841 was rendered

facially unconstitutional by Apprendi v. New Jersey, 530 U.S.

466, 490 (2000).     He concedes that his argument is foreclosed by

our opinion in United States v. Slaughter, 238 F.3d 580, 581-82

(5th Cir. 2000), which rejected a broad Apprendi-based attack on



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 03-41727
                                  -2-

the constitutionality of that statute.      He raises the issue only

to preserve it for Supreme Court review.

     A panel of this court cannot overrule a prior panel’s

decision in the absence of an intervening contrary or superseding

decision by this court sitting en banc or by the United States

Supreme Court.     Burge v. Parish of St. Tammany, 187 F.3d 452, 466

(5th Cir. 1999).    No such decision overruling Slaughter exists.

Accordingly, Vidal’s argument is indeed foreclosed.     The judgment

of the district court is AFFIRMED.

     The Government has moved for a summary affirmance in lieu of

filing an appellee’s brief.    In its motion, the Government asks

that an appellee’s brief not be required.     The motion is GRANTED.

     AFFIRMED; MOTION GRANTED.